Citation Nr: 0532957	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  01-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a urethroplasty.

2.  Entitlement to a disability evaluation in excess of 10 
percent prior to July 28, 2005, for residuals of a left foot 
bunionectomy, with recurrence of hallux valgus.

3.  Entitlement to a disability evaluation in excess of 20 
percent since July 28, 2005, for residuals of a left foot 
bunionectomy, with recurrence of hallux valgus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1964, 
from August 1967 to May 1969, and from August 1971 to August 
1974.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO), in June 2000 and March 2002.

In the June 2000 rating decision, the RO denied entitlement 
to a disability evaluation in excess of 10 percent for the 
service-connected left foot disability.  In the March 2002 
rating decision, the RO denied entitlement to a disability 
evaluation in excess of 20 percent for the service-connected 
urethroplasty residuals.  The veteran appealed both 
decisions.

The veteran provided testimony in support of his appeal at a 
hearing chaired by the undersigned at the RO in August 2004.  
A transcript of that hearing has been associated with the 
veteran's claims folders.

In December 2004, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development.  
Having completed the requested development, the AOJ re-
adjudicated both claims in August 2005, confirming the prior 
denial of the claim for an increased rating for urethroplasty 
residuals and granting a 20 percent rating for the service-
connected left foot disability, but only effective from July 
28, 2005.  Because the matter of entitlement to a rating 
higher than 10 percent prior to that date remains denied, the 
Board has split this issue into two separate issues, as noted 
on the first page of this decision.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matters on appeal.

2.  The service-connected residuals of a urethroplasty are 
not shown to currently require the use of an appliance or the 
wearing of absorbent materials, or intermittent or continuous 
catheterization, to be productive of daytime voiding 
intervals of less than an hour, or five or more nighttime 
voiding episodes, or to be manifested by recurrent stone 
formations requiring any type of therapy or procedures, nor 
frequent attacks of colic, with infection and kidney function 
impairment; severe hydronephrosis; or recurrent, symptomatic 
urinary tract infections that require drainage/frequent 
hospitalization more than twice a year and/or continuous 
intensive management.

3.  For the period prior to July 28, 2005, the functional 
impairment caused in the veteran's left foot by the service-
connected residuals of a left foot bunionectomy, with 
recurrence of hallux valgus, was no more than moderate.

4.  For the period since July 28, 2005, the functional 
impairment caused in the veteran's left foot by the service-
connected residuals of a left foot bunionectomy, with 
recurrence of hallux valgus, has been no more than moderately 
severe.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an 
evaluation in excess of 20 percent for the service-connected 
residuals of a urethroplasty are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 
4.115b, Diagnostic Codes 7509, 7511, 7516 (2005).

2.  The schedular criteria for the assignment of an 
evaluation in excess of 10 percent prior to July 28, 2005, 
for the service-connected residuals of a left foot 
bunionectomy, with recurrence of hallux valgus, are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 
(2005).

3.  The schedular criteria for the assignment of an 
evaluation in excess of 20 percent since July 28, 2005, for 
the service-connected residuals of a left foot bunionectomy, 
with recurrence of hallux valgus, are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi (Pelegrini II),  18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

In this case, VA provided notice to the veteran and his 
representative of the evidence needed to substantiate his 
claims for increased ratings, of the divisions of 
responsibility between VA and the veteran to get that 
information and evidence, and of the need for the veteran to 
send  "any evidence in your possession that pertains to your 
claim[s]," by means of a VCAA letter originally issued in 
December 2004.  

Having been advised by the veteran in a May 2005 telephone 
call that he had not received notice of a VA medical 
examination for which he did not show up, possibly because 
the RO had an incorrect address, the RO resent the above 
mentioned VCAA letter, in June 2005, to the correct address.  
There has been no allegation, nor is there any indication in 
the record, that the veteran did not receive the VCAA letter 
sent in June 2005.

Thus, the veteran has received adequate VCAA notice.  See 
Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 115.  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson.  There has 
been no allegation, nor showing, of prejudice in this case.  
Thus, to the extent that any notice in this case may have 
been inadequate with regard to timing, the veteran's evident 
actual knowledge of what was needed to substantiate his 
claims prior to final adjudication by VA provided "a 
meaningful opportunity to participate in the adjudication 
process."  See Short Bear v. Nicholson, citing Mayfield, 
at 121.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issues on appeal, to include VA and 
private medical records, and has had the veteran examined, in 
order to secure medical data sufficient to rate his service-
connected disabilities.  There is no suggestion on the 
current record that there remains evidence that is pertinent 
to any of the matters on appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matters on 
appeal.  The matters on appeal are thus ready to be 
considered on the merits.

II.  Laws and regulations applicable to increased rating 
claims

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities (the Schedule), which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes (DCs) identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2. 

When a question arises as to which of two ratings apply under 
a particular DC, the higher evaluation is to be assigned, if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems.

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20.  The evaluation of the same 
disability or manifestations under different diagnoses, 
however, is to be avoided.  38 C.F.R. § 4.14.  Rather, a 
veteran's disability will be rated under the DC that allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 

III.  Legal analysis of the claims on appeal

A.  Entitlement to a disability evaluation in excess of 20 
percent
 for residuals of a urethroplasty

The veteran is service-connected for residuals of a 
urethroplasty, which has been rated as 20 percent disabling 
since March 1995 under the provisions of DC 7511 of the 
Schedule, which pertains to stricture of the ureter.  DC 7511 
mandates that the disability be rated as hydronephrosis, 
except when there is recurrent stone formation requiring diet 
therapy, drug therapy, or invasive or non-invasive procedures 
more than two times a year, in which case a 30 percent rating 
is warranted.  38 C.F.R. § 4.115b, DC 7511.

DC 7509 addresses hydronephrosis, providing for a rating of 
20 percent when there are frequent attacks of colic, 
requiring catheter drainage; and a rating of 30 percent when 
there are frequent attacks of colic with infection 
(pyonephrosis) and kidney function impairment.  Additionally, 
if the hydronephrosis is severe, it is to be rated as renal 
dysfunction, with potential ratings ranging between zero and 
100 percent in Section 4.115a, depending on the actual 
severity of the renal dysfunction.  38 C.F.R. § 4.115b, DC 
7509.

Additionally, VA has historically rated the veteran's 
genitourinary disability, pursuant to the above-cited Section 
4.20, under DC 7516, which addresses fistula of the bladder, 
and mandates that the disability be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, DC 7516.  Because the 
service-connected disability in this case is currently rated 
as 20 percent disabling, the discussion that follows in the 
next four paragraphs addresses only the criteria for ratings 
of at least 20 percent.

Voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  Voiding dysfunction due to 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence, is to be 
assigned a 20 percent rating when the condition requires the 
wearing of absorbent materials which must be changed less 
than two times a day; a 40 percent rating when the condition 
requires the wearing of absorbent materials which must be 
changed two to four times a day; and a maximum rating of 60 
percent when the condition requires the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than four times a day.  38 C.F.R. § 4.115a.

Voiding dysfunction due to urinary frequency is to be 
assigned a 20 percent rating when there is a daytime voiding 
interval of one and two hours, or there is awakening to void 
three to four times per night; and a maximum rating of 40 
percent when there is a daytime voiding interval of less than 
one hour, or there is awakening to void five or more times 
per night.  38 C.F.R. § 4.115a.

Voiding dysfunction due to obstructive voiding is to be 
assigned a maximum rating of 30 percent if the obstructive 
voiding is manifested by urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a. 

Additionally, Section 4.115a provides for a rating of 30 
percent when there are recurrent, symptomatic urinary tract 
infections requiring drainage/frequent hospitalization more 
than twice a year and/or requiring continuous intensive 
management.

A private medical record reveals a November 2000 visit to a 
hospital emergency room with complaints of some blood in the 
urine in the past 24 hours, with occasional dysuria.  The 
examination was essentially negative and it was noted that 
the veteran was urinating in the ER without difficulty.  The 
discharge diagnosis was gross hematuria.

On VA genitourinary examination in August 2001, the veteran 
only complained of a weak urinary stream and flow, and stated 
that he urinated three to four times a day during the 
daytime, with a four-hour interval between urination 
episodes.  He reported urination at night once or twice, with 
episodes being between three and four hours apart.  The 
veteran also complained of burning pain with urination, and 
problems with starting urination and said that, although he 
sometimes experienced urinary incontinence, he did not 
require any absorbent material or pad, nor any appliance.  He 
also denied having any recurrent urinary tract infection, 
bladder stone, renal colic, or acute kidney infection.  He 
did not require urinary catheterization, dilatation, or 
drainage procedures.

The veteran also stated that, after his inservice 
urethroplasty in 1973, his symptoms had improved and he had 
not had any trouble urinating.  He had not experienced 
impotence resulting from the surgery, had not required any 
hospitalization for a urinary tract disease, and was not on 
dialysis.  He also denied any trauma or surgery affecting the 
penis or testicles.  Physical examination was normal, except 
for some residual mild tenderness to deep palpation of the 
distal penile shaft.  The diagnosis was accordingly listed as 
status post urethroplasty with some residual mild tenderness 
to deep palpation of the distal penile shaft.

A November 2002 private medical record reveals complaints of 
urinary retention.  The veteran reported that his 1973surgery 
had yielded good results for approximately 10 years but that 
since then, the "problems" had been intermittent.  He was 
referred to an urologist.

On consultation with a private urologist in December 2002, 
the veteran gave a history of pain with voiding, but good 
force of stream, nocturia times four, daytime frequency every 
two to three hours, weak ejaculate flow, and gross hematuria 
two years ago.  The physician noted that the veteran's 
urethra was normal on examination, except in the bulbar 
urethra, where there was evidence of pigmented urothelium 
consistent with open urethroplasty surgery.  He recommended 
that the veteran undergo a visual internal urethrotomy.

The veteran underwent the recommended visual internal 
urethrotomy, and cystoscopy, at a private medical facility in 
January 2003, presenting with complaints of persistent 
bladder outlet obstructive and irritative symptoms.  
Cytoscopy revealed a stricture in the area of the old 
urethroplasty.  The urethrotomy revealed a normal bladder, 
without mass, lesions, stone, or obstruction, as well as 
normal ureteral orifices.  Having performed the urethrotomy, 
the area of the stricture was re-evaluated, and seemed to be 
normal.  It was noted that the bladder was drained and that 
the veteran tolerated the procedure well.

An urethrocystogram performed by VA in December 2003 revealed 
no stricture of the proximal or mid penile urethra, and, on 
consultation on the same day, it was noted that the veteran 
was still voiding fairly well, without pain.

At his August 2004 hearing before the undersigned, the 
veteran denied having any blood in the urine any more, but 
said that he expected it to reoccur.  He only complained of 
burning when urinating.

On VA medical re-examination in July 2005, the veteran 
reported having developed, several years after his inservice 
urethroplasty, symptoms of some obstructive urinary voiding, 
as well as urinary tract infections, and having been treated 
for the latter since that time.  Subsequent repeated 
cystoscopic examinations had found evidence of recurrent 
urethral stricture.  Currently, he complained of some 
intermittent burning sensation with voiding.  He stated that 
he was able to start his urinary stream without difficulty, 
and maintain the stream and empty his bladder.  However, he 
said that, when his urethral stricture was "closing," he 
would notice a decrease in his stream, with difficulty 
completely emptying the bladder.

The veteran stated that, during daytime, he usually voided 
five or six times, but could go as infrequently as every six 
to eight hours.  Nocturia was from zero to as frequently as 
three times.  Increased frequency of voiding usually occurred 
about once per week and, although he had intermittent 
dysuria, he did not have hematuria.  He had never required 
the use of absorbent pads for urinary incontinence, and the 
only time that he described any urinary incontinence was when 
occasionally he would have urgency and, if he could not void 
quickly, he would tend to have some minimal urinary 
incontinence.  He had never required catheterization.  In the 
examiner's opinion, "the veteran describes no significant 
urinary incontinence, intermittent urinary frequency, and 
intermittent obstructive voiding."

Physical examination in July 2005 was normal and the 
impression was listed as chronic urethral stricture with 
urethroplasty and intermittent urethrotomy, symptomatic, with 
recurrent urinary tract infection and intermittent 
obstructive voiding.

According to a VA outpatient medical record dated in August 
2005, the veteran was continent and voided unassisted, 
although he reported chronic pain with urination since 
service.

While the veteran is shown to currently suffer from burning 
urination and occasional episodes of urinary frequency, his 
symptomatology does not meet the minimum criteria for a 
rating higher than 20 percent.  Specifically, because the 
record clearly shows that he does not have recurrent stone 
formations requiring any type of therapy or procedures, nor 
frequent attacks of colic, with infection and kidney function 
impairment, disability ratings of 30 percent are not 
warranted under DCs 7509 and 7511.  A higher disability 
rating cannot be provided on the basis of renal dysfunction, 
either, because he has not been found to have severe 
hydronephrosis or any other type of renal dysfunction.

A rating in excess of 20 percent is not warranted in this 
case either under the provisions of Section 4.115a that 
address voiding dysfunction due to urine leakage and 
obstructive voiding because the veteran does not need to use 
an appliance or wear any absorbent materials, nor requires 
intermittent or continuous catheterization.

Additionally, because the veteran is not shown to have 
daytime voiding intervals of less than an hour, or five or 
more nighttime voiding episodes, the next higher rating of 40 
percent is not warranted under the provisions of Section 
4.115a that address voiding dysfunction due to urinary 
frequency.

Though the veteran has reported urinary tract infections, the 
record does not support a finding that these are recurrent 
and symptomatic, requiring drainage/frequent hospitalization 
more than twice a year and/or continuous intensive 
management.

Thus, the Board concludes that the schedular criteria for the 
assignment of an evaluation in excess of 20 percent for the 
service-connected residuals of a urethroplasty are not met.  
That being the case, the claim for an increased rating for 
residuals of a urethroplasty has failed.

B.  Entitlement to a disability evaluation in excess of 10 
percent prior to July 28, 2005, for residuals of a left foot 
bunionectomy, with recurrence of hallux valgus

In addition to the VA regulations cited earlier as applicable 
to all increased rating claims, 38 C.F.R. § 4.40 requires 
consideration of functional disability due to pain and 
weakness whenever service-connected musculoskeletal 
disabilities are involved.  As regards the joints, 38 C.F.R. 
§ 4.45 notes that the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  The considerations include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the Schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The veteran is service-connected for residuals of a 
bunionectomy of the left foot.  In November 1999, he filed a 
claim for an increased rating for this disability.  At that 
time, the left foot disability was rated as 10 percent 
disabling under the provisions of DC 5284 of the Schedule, on 
account of moderate disability to the foot.  A 20 percent 
rating is warranted, under DC 5284, when the disability is 
moderately severe.  A rating of 30 percent might be warranted 
if it were shown that the foot disability is severe, while a 
maximum rating of 40 percent might be assigned if it is shown 
that there is also actual loss of the foot.  38 C.F.R. 
§ 4.71a, DC 5284.

Because the AOJ has also considered the veteran's hallux 
valgus in his left foot as part of his service-connected 
disability (see rating decision on appeal, dated in June 
2000, which re-characterized the service-connected 
bunionectomy residuals as "left foot bunionectomy, with 
recurrence of hallux valgus"), the DC addressing unilateral 
hallux valgus is also applicable to this case.  

That DC, however, only provides for a maximum rating of 10 
percent, and only when the hallux valgus is severe and 
equivalent to amputation of the great toe.  See 38 C.F.R. 
§ 4.71a, DC 5280.  A separate rating is not permissible, 
because the hallux valgus is part of the foot disability 
evaluated under Diagnostic Code 5284.  Evaluation of the same 
disability under multiple diagnostic codes is to be avoided.  
38 C.F.R. § 4.14 (2005).  Thus, the only possible avenue in 
this case for a rating higher than the current rating of 10 
percent prior to July 28, 2005, is a finding that the 
disability was at least moderately severe.

On VA examination in February 2000, the veteran gave a 
history of a bunionectomy in 1968 and reported problems after 
walking or standing for about three hours.  He also 
complained of stiffness and pain in the first metatarsal 
joint, and reported being unable to wear boots, but denied 
any numbness or tingling, as well as the use of any 
particular assistive devices to ambulate.

Physical examination of the left foot revealed a one-
centimeter callus at the first metatarsal at the plantar 
joint, which was tender to palpation.  The veteran did not 
have flat feet, and he had good alignment of the Achilles 
tendon.  There was no hammertoe, high arch, or claw foot, but 
there was evidence of hallux valgus.  Angulation of the first 
metatarsal was 20 degrees, and dorsiflexion was 10 degrees.  
There was a two-centimeter surgical mark at the first web, 
which was not tender to palpation, and non-disfiguring.  The 
veteran did not require any type of shoe insert and, as far 
as his gait, he was able to toe-walk, but was complaining.  
He was also able to heel-walk and to perform tandem gait, and 
there was no limitation with standing or walking.  X-rays of 
the left foot demonstrated hallux valgus.  The diagnosis was 
bunionectomy left foot with recurrence of the hallux valgus.

On examination the examiner found persistent hallux 
valgus; however, there was no gait disturbance, and 
the veteran was able to ambulate without the use of 
an assistive device.

In March 2000, VA X-rays of the veteran's left foot 
obtained in February 2000, were interpreted as 
showing hallux valgus but no evidence of fracture, 
dislocation, or other osseous or articular 
abnormality.  The regional soft tissues appeared 
normal.

According to an October 2002 VA podiatry consult note, the 
veteran reported painful feet, worse on the left than on the 
right, and stated that he was on his feet a lot at work, 
since he worked as a custodian and grounds keeper.  The pain 
was sharp at times and he rated it as an 8, on a scale of 1 
through 10.  Physical examination revealed palpable pulses, 
warm feet, and significant crepitus with passive range of 
motion of the right first metatarsal joint, with pain.  The 
assessment was given as degenerative joint disease (DJD), 
post trauma, first metatarsal joint.

X-rays obtained contemporaneously with the October 2002 
consult; however, revealed no evidence of fracture or 
dislocation, unremarkable soft tissues, no evidence of 
osteoarthritis, and a bilateral hallux valgus deformity, more 
severe on the left than on the right, with impressions of (1) 
no evidence of fracture, dislocation, or osteoarthritis, and 
(2) bilateral hallux valgus.

A January 2004 VA podiatry clinic report reveals complaints 
of pain that was getting worse, notwithstanding his using 
inserts.  The veteran stated that he continued to work on his 
feet all day long, and the examiner described a left hallux 
interphalangeal joint with click noted on passive range of 
motion.

At his August 2004 hearing, the veteran restated his 
contentions of record to the effect that he has constant pain 
in his left foot, and his reports of being on his feet for 
almost eight hours a day during the week, while at work.

The medical evidence of record prior to July 28, 2005, 
reveals complaints of constant left foot pain, but no 
radiographic evidence of osteoarthritis, fracture, 
dislocation, or any other abnormality other than the already 
noted hallux valgus.  That evidence also describes the 
veteran as being able to heel-walk, toe-walk, and walk with 
normal gait, with no need for any assistive devices.  After 
considering all applicable regulatory provisions. to include 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, and the holding in the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995) (essentially 
instructing VA adjudicators to consider in rating a 
disability the functional impairment of a musculoskeletal 
joint caused by symptoms including pain, weakness, 
fatigability, and incoordination), that the functional loss 
caused by the service-connected residuals of a left 
bunionectomy, essentially in the form of pain, was, prior to 
July 28, 2005, no more than moderate in nature.

In sum, even when the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and the principles of Deluca are considered, the 
preponderance of the evidence does not show that the veteran 
has met the criteria for a higher rating under Diagnostic 
Code 5284 prior to July 28, 2005, as a moderately severe foot 
disability is not demonstrated.

The Board accordingly concludes that the preponderance of the 
evidence is against a rating higher than 10 percent for the 
service-connected left foot disability prior to July 28, 
2005.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Entitlement to a disability evaluation in excess of 20 
percent since July 28, 2005, for residuals of a left foot 
bunionectomy, with recurrence of hallux valgus

Since the service-connected left foot disability is, as of 
July 28, 2005, rated as 20 percent disabling, the only 
possible avenue for a rating higher than the current rating, 
from that date on, is a finding that the disability is 
severe.

The medical evidence of record produced since the above date 
essentially consists of the medical data obtained when the 
veteran was examined by VA in July 2005.  According to the 
report of that medical examination, the veteran said that he 
had discontinued working as a custodian and grounds keeper 
with a school district since May 2005 because his "legs and 
feet gave out."  The veteran gave a history of many years of 
recurrent joint pain in the area of the first metatarsal 
phalangeal joint of the left foot, which had been 
precipitated primarily by any type of prolonged weight-
bearing.  However, he indicated that this problem had been 
treated conservatively, and he had not had a history of 
wearing orthotics until 2003 or 2004, when he was given shoe 
inserts that at least provided some decrease in the 
symptomatology.

The veteran reported that he could walk about two hours 
before developing severe pain in the left foot, and that, for 
the last two years, he had had some similar pain in the right 
foot.  He could stand for about one hour.  He was 
asymptomatic while sitting.  He was currently taking no 
medication for the left foot pain, and he stated that he did 
not use orthotics and had not used any assistive devices for 
ambulation.  

Even though he had recurrent pain in the foot, he did not 
describe acute flare-ups or incapacitating episodes of pain, 
but stated that his service-connected left foot disability 
had caused interference with employment in that it limited 
weight-bearing, although it did not preclude gainful 
employment that would not require prolonged weight-bearing.

Physical examination revealed a well-developed individual who 
appeared to be in good health, was in no distress, had a 
normal gait and weight bearing, and was not using any 
assistive devices for ambulation.  There was a severe hallux 
valgus deformity on the left, with a 40-degree angulation at 
the metatarsal phalangeal joint.  

There was mild to moderate hypertrophy of the first 
metatarsal phalangeal joint, which was essentially ankylosed, 
with no active motion, no passive extension, and only minimal 
flexor motion.  The hallux valgus resulted in overlapping of 
the second toe on the great toe and minimal callous formation 
over the dorsum of the second and third toes.  Otherwise, no 
callous formation was present.

There was tenderness to palpation of the first metatarsal 
phalangeal joint, but no other tenderness in the left foot.  
There was a normal longitudinal arch present, but there was 
no swelling in the left foot, strong posterior tibial and 
dorsalis pedis pulses, and a normal Achilles tendon with 
normal tracking of the tendon.  The veteran could stand and 
bear his full weight on the left foot without pain, and he 
could also heel and toe-walk without complaints of pain.  The 
impression was listed as follows:

Postop left bunionectomy symptomatic with 
severe hallux valgus with deformity of 
the first metatarsal phalangeal joint, 
[and] x-ray changes of significant hallux 
valgus, DJD ... .  Functional loss is mild 
secondary to pain and with repetitive use 
functional loss is moderate to moderately 
severe secondary to pain; there is no 
weakness, fatigue or lack of endurance; 
there is no evidence of any change in 
range of motion with repetitive use.

VA X-rays of the veteran's left foot obtained in July 2005 
were interpreted as showing a significant hallux valgus 
deformity with a resultant mild lateral subluxation of the 
base of the proximal phalanx of the hallux relative to the 
head of the first metatarsal.  

There was also osteoarthritis about the first 
metatarsophalangeal joint region.  The mild osteoarthritis is 
seen about the dorsal aspect of the tarsal bones.  No 
significant soft tissue swelling was noted.

The medical evidence since July 28, 2005, reveals complaints 
of pain and radiographic evidence of osteoarthritis and a 
significant hallux valgus deformity, but no evidence of 
fracture, dislocation, or any other abnormalities.  The 
veteran can heel-walk, toe-walk, and walk with a normal gait, 
and has no need for any assistive device.  

There is also no weakness, fatigue or lack of endurance in 
his left foot.  Nevertheless, the physician who examined him 
in July 2005 opined that the pain is productive of functional 
loss in the left foot that is between mild and moderately 
severe, depending on use.

It is, thus, the Board's finding, after considering all 
applicable regulatory provisions, to include 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45, and the holding in the case of DeLuca, 
that the functional loss caused by the service-connected 
residuals of a left bunionectomy have been, since July 28, 
2005, no more than moderately severe in nature.  The 
symptomatology in the veteran's left foot does not arise to 
the level of a severe foot disability.

Even when the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
well as the principle of Deluca, are considered, the evidence 
does not show that the veteran has met the criteria for a 
higher rating under Diagnostic Code 5284, as there is no 
evidence of a severe foot disability shown since July 28, 
2005.

The preponderance of the evidence is against a rating higher 
than 20 percent for the service-connected left foot 
disability since July 28, 2005.  Thus, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


IV.  Extra-schedular consideration

Finally, the Board is of the opinion that there is no 
evidence that this case presents an exceptional or unusual 
disability picture, with related factors as marked 
interference with employment or frequent periods of 
hospitalization, which would warrant extraschedular 
consideration of either of the claims on appeal.    
Accordingly, the Board has determined that it is not 
necessary to refer this case to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claims for higher ratings.  See 38 C.F.R. § 3.321(b)(1). 



ORDER

A disability evaluation in excess of 20 percent for residuals 
of a urethroplasty is denied.

A disability evaluation in excess of 10 percent prior to July 
28, 2005, for residuals of a left foot bunionectomy, with 
recurrence of hallux valgus, is denied.

A disability evaluation in excess of 20 percent since July 
28, 2005, for residuals of a left foot bunionectomy, with 
recurrence of hallux valgus, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


